                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

WILLIE MCINTOSH, JR.                                                              PLAINTIFF

v.                            Case No. 4:19-cv-00391 KGB

UNION PACIFIC RAILROAD COMPANY                                                  DEFENDANT

                                            ORDER
       Before the Court is the parties’ joint motion to extend expert disclosure deadline and

discovery deadline (Dkt. No. 22).      For good cause shown, the Court grants the motion.

Accordingly, the parties must make their expert disclosures on or before March 27, 2020, and must

make their rebuttal disclosures on or before April 14, 2020. The discovery deadline is extended

to May 13, 2020.

       It is so ordered this 18th day of February, 2020.

                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
